Citation Nr: 1526058	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for disabilities from VA treatment associated with triple vessel coronary artery disease, status post coronary artery bypass x3.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2014, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.

In May 2014, the Veteran submitted additional evidence without a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ). As discussed below, the Board is remanding the claim for additional development.  Upon remand, the AOJ will consider this evidence for the merits decision.  See 38 C.F.R. §§ 19.31, 20.1304 (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 U.S.C.A. § 1151 (West 2014) disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c) (2014).

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The evidence of record indicates that in October 2008, the Veteran went to the San Juan VA Medical Center (VAMC) with complaints of chest pain and shortness of breath for the past few weeks.  He underwent a cardiac evaluation, reported as normal, but in light of multiple risk factors, he was referred for a MPI (myocardial performance index).  He underwent an MPI in November 2008, with a normal stress test, but abnormal myocardial perfusion SPECT.  The Veteran was scheduled for a follow-up appointment in December 2008, but was reported as a "no show" for unknown reasons.  The Veteran returned to the hospital one year later for a medical evaluation in May 2010 and was informed of the abnormal results of his MPI and was recommended to stay in the hospital but he refused.  He had a cardiology evaluation the following week in May 2010.  In June 2010, he underwent a cardiac catheterization which revealed three vessel coronary artery disease.  Open heart surgery was performed later in June 2010 without complications.   

The Veteran's primary contention is that he was not informed properly of the need for a follow-up appointment in December 2008 and that due to the delay in not undergoing the operation until June 2010, he had to have an open heart surgery instead of a simpler procedure such as stent placement. 

In an October 2011 Disability Benefits Questionnaire (DBQ), the examiner determined that it was less likely than not that the Veteran's current heart condition and surgery conducted in June 2010 was caused by negligence in not treating him when he first visited the hospital in October 2008.  As a rationale, the examiner basically provided a timeline of events as found in the VA treatment records without any further insight or discussion for the opinion provided.       

However, given the evidence of record, the Board finds that in order to properly adjudicate the claim further examination must be sought to determine (1) whether the Veteran has additional disability related to the treatment of coronary artery disease, (2) if so, whether the contended course of treatment, lack or treatment, or delay in treatment by the VA caused the Veteran's additional disability, and (3) whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

Additionally, the Board notes while pertinent VA treatment records concerning the Veteran's initial visit in October 2008 and any subsequent treatment up until 2010 were indicated to have been reviewed by the RO (as noted in the October 2011 VA rating decision), such records have not been associated with the claims folder.  On remand, all outstanding VA outpatient treatment records should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).         



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA records relating to medical treatment and evaluation of the Veteran referable to treatment of coronary artery disease, from October 2008 to the present time.  In addition to treatment records themselves, all other available records relating to the Veteran's treatment must be obtained.  This includes correspondence, reports of contact, etc.  In requesting these records, the AOJ should follow the procedures prescribed in 38 C.F.R. § 3.159.  All records should be associated with the claims folder.
 
2.  Thereafter, the RO should arrange for the Veteran to undergo VA examination by a physician at an appropriate VA medical facility. The entire claims folder must be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should render opinions, consistent with the record and sound medical judgment, as to:

 (a) Whether the Veteran currently has any additional disability that is the result of coronary artery disease treatment furnished by VA.

 (b) If the Veteran has any additional disability that is the result of coronary artery disease treatment furnished by VA, then the examiner should set forth an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the proximate cause of any such disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in its treatment, lack of treatment, or delay in treatment?  Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the proximate cause of any such disability was an event not reasonably foreseeable?

(c)  Did the VA fail to exercise the degree of care that would be expected of a reasonable health care provider, to include a failure to evaluate the Veteran's coronary artery disease and provide timely diagnosis of and proper and timely evaluation and treatment of coronary artery disease?

In reaching the opinions, the physician should specifically consider and comment upon the Veteran's contention that the VA failed to properly and timely treat his coronary artery disease and that if he received treatment earlier he would have had a simpler procedure such as stent placement rather than undergoing open heart surgery. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.
 
3.  After completing all indicated development, readjudicate the appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




